BETTS, District Judge.
This vessel and cargo were captured on the 24th of February, 1862, off the port of St. Augustine, Fla., by the United States steamer Harriet Lane, and were sent into this port as prize. The vessel was documented January 6, 1862, as then owned, in Charleston, by Finlay & Patterson, citizens of that state, and had on board a bill of sale, purporting to have been executed by the said Finlay & Patterson to F. P. Salas, for said vessel, on the 11th of January, 1862, without any consideration being named or being proved to have been paid. Salas hired part of ■ the crew in Charleston, and went himself, as supercargo, in the vessel. All on board of the vessel knew that Charleston and the Southern ports were blockaded; and she evaded the blockade of that port in going out, bound on a voyage to the West Indies, with a cargo, from Charleston. Her crew list was certified at Charleston, January 20, 1862, and it was therein stated that the vessel was bound “from the port of Charleston to one or more ports in the West Indies, and back to a port of discharge in the Confederate States,” which, as explained in the proofs in preparatorio, meant “anywhere we could get in, at St. John’s, Femandina, or St. Andrews.” She sailed under the Confederate flag, with a cargo from Charleston, converted its proceeds into another cargo at Matan-zas, and was destined, on her return, for any point or place in the Southern States, wherever she could get in. The vessel was built and owned in Charleston, until the sale to. Salas in that place, where the bill of sale was executed to him. It is not proved that he had any other residence, nor are papers or proofs put in showing that the cargo was not owned where it was shipped.
Upon these facts the vessel and cargo were, at the time and place of arrest, owned, in my judgment, by persons domiciled and carrying on the trade and commerce in Charleston, and were thus enemy property, and lawful prize; or, if that cause of seizure might admit of doubt, it is clear, upon the evidence, that the whole voyage from Charleston to the West Indies, and back to a Confederate port of the United States, was intentionally planned and put in prosecution to evade the blockade of Charleston; that such blockade was in fact evaded; and that an attempt was made, by the vessel and cargo, to violate the blockade of the coast of Florida. When the capturing vessel approached the prize, the master and supercargo threw overboard from the vessel a bundle of papers, tied up in a canvas bag. They were taken from the cabin, with two stones fastened to the bundle to sink them, and were thus thrown overboard. Judgment of condemnation and forfeiture of vessel and cargo is rendered.